NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
For the / F.I L-E,
      / current
           IN CLERICSopinion,
                      OFFICE ' go to https://www.lexisnexis.com/clients/wareports/.
                                                             Th'          ·
      ..... ~.imrcrea=. ~                                      {!f),s opinion was filed for record

      I DATI: JWJ 2 9 2317
       1--::i_, •         ·
                                                           at (')··        ~V)
                                                                            {JJJv--
                                                                           ~-
                                                                                     }        ..., o
                                                                                     ou. _\t::(M -~ 1J.11
        ~~· a;~                                                   ~t-d ~~ ~
                    IN THE SUPREME COURT OF THE STATE OF              ~~~~~~~~RK

          ESMERALDA RODRJGUEZ,                   )      No. 93645-5
                                                 )
                               Appellant,        )
                                                 )
          v.                                     )      En Banc
                                                 )
          LUIS DANIEL ZAVALA,                    )
                                                 )
                               Respondent.       )      Filed     JUN 2 9 2017


                    GONZALEZ, J.-As a community, we have recognized the importance of

          domestic violence as an offense against our ordered society and we have

          committed to providing victims the maximum protection from abuse which the law

          and those who enforce the law can provide. RCW 10.99.010. A victim of abuse

          may seek this protection by filing a domestic violence protection order. RCW

          26.50.020(1 ); see generally LA ws OF 1992, ch. 111. Esmeralda Rodriguez

          petitioned for protection on behalf of her two-year-old son, arguing that Luis

          Zavala's repeated threats against her son constitute "domestic violence" under the

          plain language ofRCW 26.50.010(3) and that she may petition for a protection

          order on her son's behalf based on her reasonable fear for him. We agree and

          reverse.
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Rodriguez v. Zavala, No. 93645-5


                                                  BACKGROUND

                 In addition to an infant child, L.Z., 1 Esmeralda Rodriguez and Luis Zavala

       shared a history of domestic violence. Over the course of their relationship, Zavala

       repeatedly physically and emotionally assaulted Rodriguez. He shoved Rodriguez

       to the ground while she was pregnant with L.Z., attempted to smother her with a

       pillow, blamed her for his failings in life, pulled a knife on her and promised to cut

       her into tiny pieces, threatened to kidnap L.Z., and said he would do something so

       horrible to Rodriguez's daughters from a prior relationship that she would want to

       kill herself. He threatened to kill her, her children, and himself.

                 Zavala tried to control Rodriguez. He restricted her communication with

       friends and family members, and he appeared uninvited wherever she was when

       she failed to return his phone calls.

                 Zavala's history of violence against Rodriguez reached its peak one day in

       June 2015 after the couple had separated. At 2:00 a.m. that morning and in

       violation of a previous restraining order, Zavala pounded on Rodriguez's door,

       threatening to break windows unless she let him in. Rodriguez went to the door

       and opened it enough to tell Zavala to leave. Taking advantage of the opening,

       Zavala pushed past Rodriguez, cornered her, and began choking her. He told

       Rodriguez he was going to "end what [he] started." Clerk's Papers at 5.


       1
           We will use the initials L.Z. throughout to refer to Rodriguez and Zavala' s minor child.
                                                          2
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Rodriguez v. Zavala, No. 93645-5


        Rodriguez feared Zavala would make good on his past threats and kill her, her

        daughters, their son, and then kill himself. After Zavala's hands wrapped around

        her neck, Rodriguez reached out, grasped a kitchen knife, and stabbed Zavala and

        screamed to her daughter to call for help. The police arrived and arrested Zavala.

                A few days later, Rodriguez petitioned ex parte for a domestic violence

        protection order for herself and her children, including L.Z. In her petition,

        Rodriguez described the assault that compelled her to seek the order, as well as

        Zavala's history of violence. The court issued a temporary order pending a full

        hearing. The temporary order restrained Zavala from contacting Rodriguez and all

        four children.

                At the later protection order hearing, Zavala appeared. Rodriguez recounted

        the choking incident and told the court that L.Z. had been asleep in another room

        during the most recent attack. She feared Zavala would take their son based on

        previous threats. Zavala admitted to coming to the house because he wanted to see

        L.Z. but denied Rodriguez's allegations of abuse. The trial court issued a

        protective order for Rodriguez and her daughters, but excluded L.Z., explaining

        that the boy was not "present" during the assault or threatened at all. Report of

        Proceedings at 10-11. According to the trial judge, "[L.Z.] wasn't involved in any

        of this." Id. at 12. The order was effective for one year, expiring on June 26,

        2016.


                                                  3
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Rodriguez v. Zavala, No. 93645-5


              Rodriguez appealed. Among other things, she argued that her son should

       have been included in the final protection order based on her fear that Zavala

       would hurt L.Z. Rodriguez v. Zavala, No. 33649-2-III, slip op. at 7-8 (Wash. Ct.

       App. Aug. 18, 2016) (unpublished),

       https://www.courts.wa.gov/opinions/pdf/336492_unp.pdf. The Court of Appeals

       affirmed, finding that a petitioner may seek relief based only on her fear of

       imminent harm to herself. Id. at 9. We granted review and now reverse.

       Rodriguez v. Zavala, 187 Wn.2d 1001, 3 86 P .3d 1092 (2017).

                                             ANALYSIS

       1. DEFINITION OF "DOMESTIC VIOLENCE"

              Rodriguez contends that the trial court erred when it did not include L.Z. in

       the domestic violence protection order. She asserts that the plain meaning of

       "domestic violence" in RCW 26.50.010(3) allows her to seek a protection order

       based on her fear for L.Z. We agree.

              a. STANDARDS OF REVIEW

              Whether to grant or deny a domestic violence protection order is generally

       reviewed for abuse of discretion. Hecker v. Cortinas, 110 Wn. App. 865, 869, 43

       P.3d 50 (2002) (citing State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26,482 P.2d

       775 (1971)). However, a key question in this case is whether the definition of

       "domestic violence" in chapter 26.50 RCW contemplates a parent's fear of harm


                                                 4
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Rodriguez v. Zavala, No. 93645-5


       for a child at the hands of another parent. To answer this question we must

       interpret the definition of "domestic violence" in RCW 26.50.010(3). We review

       questions of statutory interpretation de novo to give effect to the legislature's

       intentions. Dep 't ofEcology v. Campbell & Gwinn, LLC, 146 Wn.2d 1, 9-10, 43

       P.3d 4 (2002).

              When possible, we derive legislative intent solely from the plain language

       enacted by the legislature, considering the text of the provision itself, the context of

       the statute in which the provision is found, related provisions, and the statutory

       scheme as a whole. State v. Ervin, 169 Wn.2d 815,820,239 P.3d 354

       (2010); Campbell & Gwinn, 146 Wn.2d at 9-10. Plain language that is not

       ambiguous does not require construction. State v. Delgado, 148 Wn.2d 723, 727,

       63 P.3d 792 (2003) (quoting State v. Wilson, 125 Wn.2d 212,217, 883 P.2d 320

       (1994)).

              b. STATUTORY DEFINITION OF "DOMESTIC VIOLENCE"

              To commence a domestic violence protection order action, a person must

        file a petition "alleging that the person has been the victim of domestic violence

        committed by the respondent." RCW 26.50.020(1)(a). "Domestic violence" is

       defined as

              (a) physical harm, bodily injury, assault, or the infliction of fear of imminent
              physical harm, bodily injury or assault, between family or household
              members; (b) sexual assault of one family or household member by another;


                                                  5
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Rodriguez v. Zavala, No. 93645-5


               or (c) stalking as defined in RCW 9A.46.110 of one family or household
               member by another family or household member.


        RCW 26.50.010(3) (emphasis added).

               When read together, the relevant provisions explain that any person may

        petition for protection by alleging that the person has been the victim of "domestic

        violence"-that is, the infliction of fear of imminent physical harm between family

        members. RCW 26.50.020(l)(a), .010(3)(a). The Court of Appeals construed

        "this language to be the fear possessed by the one seeking protection, not fear that

        another family member has of harm to the one for whom protection is sought."

        Rodriguez, No. 33649-2-III, slip op. at 9.

               The Court of Appeals's interpretation is unnecessarily narrow. By relating

        the fear of harm back to the petitioner, it ignores the final prepositional phrase

        "between family or household members." 2 RCW 26.50.010(3)(a). This phrase

        demonstrates that the definition of "domestic violence" is not as limited as the

        Court of Appeals concluded. It is true that a petitioner must allege he or she is a

        victim of domestic violence and that "domestic violence" is the fear of imminent

        physical harm between family members. But the definition does not state that this



        2
         Under the comma corollary to the last antecedent rnle, the phrase "between family members"
        modifies "physical harm, bodily injury, assault, or the infliction of fear thereof." See City of
        Spokane v. Spokane County, 158 Wn.2d 661, 673, 146 P.3d 893 (2006) (the presence of a
        comma before the qualifying phrase is evidence that the qualifier is intended to apply to all
        antecedents).
                                                        6
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Rodriguez v. Zavala, No. 93645-5


        fear must be between a petitioner and a perpetrator. Indeed, the statute's definition

        lists fear between family or household members without restriction. Because

        domestic violence includes the infliction of fear of harm between family members

        generally, the definition includes a mother's fear of harm to her child by that

        child's father. The language of the definition is plain and unambiguous.

               The context of the statute, related provisions, and statutory scheme as a

        whole also indicate that "domestic violence" in RCW 26.50.010(3) was intended to

        cover more than merely a petitioner and a perpetrator. 3 A person may seek a

        protection order "on behalf of a minor family or household members" under RCW

        26.50.020(1)(a). RCW 26.50.010(6) defines "family or household members"

        broadly to include an individual's current and former spouses and domestic

        partners, individuals with a child in common regardless of marital status, adult

        persons related by blood or marriage, adult persons presently or previously

        residing together, dating relationships, and those with biological or legal parent-

        child relationships (including stepparents and stepchildren and grandparents and

        grandchildren). This definition reflects the legislative recognition that violence in

        the home encompasses many different familial and household roles; violence does

        not distinguish on the basis of relationship.



        3
         Indeed, the court included in the protection order Rodriguez's daughter who called the police
        and Rodriguez's two other daughters, who were not directly involved in the assault.
                                                       7
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Rodriguez v. Zavala, No. 93645-5


              Moreover, a person does not have to be a victim of domestic violence to be

       included in a protection order. RCW 26.50.060 affords trial courts substantial

       discretion to protect victims and their loved ones. The provision explains that a

       trial court may bar a respondent from going to the "day care or school of a child"

       or having "any contact with the victim of domestic violence or the victim's

       children or members of the victim's household" and that, notably, the court may

       order "other relief as it deems necessary for the protection of the petitioner and

       other family or household members sought to be protected." RCW

       26.50.060(l)(b), (h), (f). If the Court of Appeals's reading of"domestic violence"

       is correct and an individual must personally appreciate the threat of violence to be

       included in a protection order, it makes little sense for the legislature to enact

        .060(1 )(b ), (h), and (f), provisions that specifically protect those who are not

       victims and were not present when the violence or threat of violence occurred. The

        Court of Appeals's interpretation would render these sections meaningless. Cf

        Whatcom County v. City ofBellingham, 128 Wn.2d 537, 546, 909 P.2d 1303

        (1996) (statutes must be interpreted and construed so that all the language used is

       given effect, with no portion rendered meaningless or superfluous).

              The legislative intent of the Domestic Violence Prevention Act (DVP A) (ch.

        26.50 RCW) further supports that "domestic violence" includes a petitioner's fear

        of harm between family members. Washington lawmakers expressly found that


                                                    8
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Rodriguez v. Zavala, No. 93645-5


       "[ d]omestic violence is a problem of immense proportions affecting individuals as

       well as communities." LA ws OF 1992, ch. 111, § 1. "Domestic violence must be

       addressed more widely and more effectively in our state: Greater knowledge by

       professionals who deal frequently with domestic violence is essential ... to reduce

       and prevent domestic violence by intervening before the violence becomes severe"

       and "to encourage domestic violence victims to end abuse, leave their

       abusers, [and] protect their children." Id.; Danny v. Laidlaw Transit Servs., Inc.,

        165 Wn.2d 200,213, 193 P.3d 128 (2008). These goals are thwarted by excluding

       a threatened child from a protection order because that child may not have known

       of the threat or was too young to speak. In this case, Zavala assaulted Rodriguez

       when she was pregnant with L.Z., and also threatened to kidnap and kill the child.

       In light of the legislature's findings, Rodriguez's petition presented the statutorily

       appropriate time to intervene-before Zavala's violent threats against L.Z.

       escalated to more violent acts.

              The plain language ofRCW 26.50.010(3), related statutes, and statutory

        scheme demonstrate that the definition of "domestic violence" allows a petitioner

       to seek relief based on a general fear of harm between family members. To

        conclude that "domestic violence" means the fear possessed only by the one

        seeking protection not only conflicts with the statute's plain language, it would

        leave unprotected a vulnerable population: threatened children. Even more


                                                  9
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Rodriguez v. Zavala, No. 93645-5


       acutely, such an interpretation would fail to protect infants and developmentally

       delayed children. These are the most vulnerable of our vulnerable populations.

       Excluding these children from protection orders because they fail to or cannot

        show fear of a harm they may not understand subjects them to violence the

        legislature expressly intended to prevent.

               Therefore, Rodriguez's fear that Zavala would harm L.Z. constitutes

        domestic violence under RCW 26.50.010(3) and the child should have been

        included in the protection order. Accordingly, we reverse the Courts of Appeals

        and the trial court's ruling.

        2. HARM AND EXPOSURE TO DOMESTIC VIOLENCE

               Rodriguez also contends that exposure to domestic violence is harmful and

        itself constitutes domestic violence under the DVP A. Rodriguez and amicus

        submitted multiple psychological studies supporting her contention to this court

        and to the Court of Appeals. See Pet. for Review at 15-18; App.'s Opening Br. at

        8-13; Br. of Amicus Curiae Child Justice, Inc. at 8-15. 4


        4
          In its amicus curiae brief, the American Civil Liberties Union of Washington (ACLU)
        characterized Rodriguez's argument as asking this court to mandate that a child exposed to
        domestic violence be "automatically included as a person with whom contact is prohibited under
        a domestic violence protection order ('DVPO')" and "if the person against whom the DVPO is
        issued is the child's other parent, the DVPO should deny all contact with the child." Br. of
        Amicus Curiae ACLU at 1-2. The ACLU warns against this approach because it would
        circumvent parenting plans and infringe on a parent's fundamental right to raise his or her child.
        The warning would be well taken if this were a fair characterization of Rodriguez's argument.
        But Rodriguez has never argued for a "blanket rule that contact between an abuser and his or her
        children be automatically prohibited when a child has been exposed to domestic violence."
                                                        10
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Rodriguez v. Zavala, No. 93645-5


               The Court of Appeals declined to reach the issue, concluding that Rodriguez

       was raising a new argument because she had not presented the studies to the trial

       court or filed a RAP 9.1 l(a) motion for new evidence on review. Rodriguez, No.

       33649-2-III, slip op. at 9 (citing In re Det. ofAmbers, 160 Wn.2d 543,557 n.6, 158

       P.3d 1144 (2007); RAP 9.1 l(a); State v. Ziegler, 114 Wn.2d 533, 541, 789 P.2d 79

       (1990)). As Rodriguez notes, she alleged L.Z. was in her home when she was

        attacked by Zavala and she "requested that the [trial cJourt determine whether

       these facts met the definition of domestic violence. Argument on appeal that

        exposure to domestic violence is harmful to children and constitutes domestic

       violence, as defined under the DVPA, was just that; argument, not a new issue."

       Pet. for Review at 14-15. Considering that she was pro se, as many petitioners are,

       the argument was well presented. Whether a child's presence in a violent home



        App' s Answer to Amicus Curiae ACLU at 2-3. Indeed, the decision to include a child in a
        protection order prohibiting a parent from committing acts of domestic violence against the child
        is discretionary and based on the trial court's determination of necessity. Id. at 5 (citing RCW
        26.50.060(1)). Further, provisions in domestic violence protection orders are subject to
        parenting plans. See In re Marriage of Barone, 100 Wn. App. 241,247,996 P.2d 654 (2000)
        (protection orders may not function as de facto modifications of permanent parenting plans and
        child support decrees). The ACLU also asks us to reaffirm that there must be a finding of
        "reasonable fear of future harm based on the actual facts of the case" in order to restrict a
        parent's fundamental liberty interest in contacting his or her child. Br. of Amicus Curiae ACLU
        at 4. As Rodriguez states, this standard conflicts with the plain language of the DVPA. RCW
        26.50.030 requires a petitioner to allege that domestic violence exists and that the petitioner was
        the victim of domestic violence by the respondent. Where a protection order restrains an
        individual from contacting his or her minor children, the restraint must be for a fixed period not
        to exceed one year, renewable after another hearing and subject to a dissolution or parenting plan
        action under chapter 26.09 or 26.26 RCW. RCW 26.50.060(2). No showing of "actual risk of
        future harm" is required. RCW 26.50.060(2); see also Aiken v. Aiken, 187 Wn.2d 491,498, 501,
        387 P.3d 680 (2017) (discussing chapter 26.50 RCW procedural protections).
                                                        11
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Rodriguez v. Zavala, No. 93645-5


        meets the definition of "domestic violence" relates to the question of whether the

        exposure to said violence is harmful under the DVPA, so we will address it here.

        RAP 2.5 (reviewing courts possess discretion to decide whether an argument was

        sufficiently raised at trial); see also In re Estate ofMcKiddy, 47 Wn. App. 774,

        779-80, 737 P.2d 317 (1987) (the appellate court considered an issue that

        "arguably related" to issues raised in the trial court), overruled on other grounds by

        In re Estate ofHansen, 128 Wn.2d 605, 910 P.2d 1281 (1996).

               We hold that exposure to domestic violence is harmful under the DVPA.

        The harm caused by domestic violence can be physical or psychological. As

        discussed above, RCW 26.50.010(3) defines "domestic violence" as "[p]hysical

        harm ... or the infliction of fear of imminent physical harm, bodily injury or

        assault." At least one Washington court has held a child's fear for a parent brought

        about by witnessing one parent assault the other is a psychological harm that

        qualifies as domestic violence and is a statutory basis for a protection order. In re

        Marriage of Stewart, 133 Wn. App. 545, 551, 137 P.3d 25 (2006). According to

        Stewart, a child is psychologically harmed or placed in fear by observing violence

        against a family member.

               Scholarly research supports the conclusion that exposure to domestic

        violence is a simpler, more insidious method of inflicting harm. While exposure to

        abuse may not leave visible scars, the secondary physical and psychological effects


                                                  12
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
        Rodriguez v. Zavala, No. 93645-5


        of exposure are well documented. See, e.g., Danny, 165 Wn.2d at 212-13 ("[t]he

        legislature has specifically recognized that children 'are deeply affected by the

        violence' in their homes" (quoting LAWS OF 1991, ch. 301, § 1)); DAVID

        FINKELHOR ET AL., U.S. DEP'T OF JUSTICE, JUVENILE JUSTICE BULLETIN:

        CHILDREN'S EXPOSURE TO VIOLENCE, CRIME, AND ABUSE: AN UPDATE 2-3 (Sept.

        2015) (discussing national survey examining childhood exposure to domestic

        violence), http://www.ojjdp.gov/pubs/248547 .pdf [https://perma.cc/X8J6-TNSG];

        ALICIA SUMMERS, NAT'L COUNCIL OF JUVENILE & FAMILY COURT JUDGES

        PERMANENCY PLANNING FOR CHILDREN DEP'T, CHILDREN'S EXPOS1JRE TO

        DOMESTIC VIOLENCE: A GUIDE TO RESEARCH AND RESOURCES 8 (2006) (exploring

        the detrimental consequences of domestic violence exposure on the "unseen

        victims "-children),

        http://www.ncjfcj.org/sites/default/files/Childrens%20Exposure%20to%20Violenc

        e.pdf [https://perma.cc/DU7A-QR4G]; H. LEIN BRAGG, U.S. DEP'T OF HEALTH &

        HlJMAN SERVS., CHILD PROTECTION INFAMILIES EXPERIENCING DOMESTIC

        VIOLENCE 9-12 (2003),

        https://www.childwelfare.gov/pubPDFs/domesticviolence.pdf

        [https://perma.cc/9KHA-9XFB].

               In addition to witnessing violence, hearing and seeing its effects on loved

        ones may harm a child's brain development and lead to learning disabilities, put


                                                  13
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Rodriguez v. Zavala, No. 93645-5


       children under emotional stress, and contribute to an increase in anxiety, sleep

       disorders, and posttraumatic stress disorder. Pet. for Review at 15-16 ( citing

       multiple scientific studies in support); see also State v. Janes, 121 Wn.2d 220, 223-

       28, 850 P.2d 495 (1993) (17-year-old murdered his stepfather after years of direct

       and indirect exposure to domestic violence); Nicholson v. Williams, 203 F. Supp.2d

        153, 197-98 (E.D.N.Y. 2002) (noting studies on the emotional and physical

       ramifications for children exposed to domestic violence), vacated in part on other

       grounds by Nicholson v. Scoppetta, 116 F. App'x 313,316 (2d Cir. 2004)

       (unpublished). More importantly, our legislature has recognized that domestic

       violence is "at the core of other major social problems: Child abuse, other crimes

       of violence against person or property, juvenile delinquency, and alcohol and drug

       abuse." LAWS OF 1992, ch. 111, § 1.

              Ample evidence supports the view that direct and indirect exposure to

       domestic violence is harmful. Here, L.Z. was in the house while his father choked

       his screaming mother at 2:00 a.m. in violation of a no contact order. It may well

       be that the infant heard these violent acts. It strains common sense to think that

       L.Z. was not somehow exposed to domestic violence given the facts of this case.

       Therefore, we hold that such exposure constitutes domestic violence under chapter

       26.50 RCW and L.Z. was a victim of that abuse.




                                                 14
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Rodriguez v. Zavala, No. 93645-5


       3. THE TRIAL COURT ABUSED ITS DISCRETION

              The trial court abused its discretion in finding that L.Z. was not involved in

       domestic violence where Zavala was threatening the entire family. An abuse of

       discretion is found when a judge's decision is exercised on untenable grounds or

       for untenable reasons. State v. Powell, 126 Wn.2d 244,258, 893 P.2d 615 (1995).

       A decision is based untenable reasons if it is based on an incorrect standard. In re

       Marriage ofLittlefield, 133 Wn.2d 39, 47,940 P.2d 1362 (1997) (citing State v.

       Rundquist, 79 Wn. App. 786, 793, 905 P.2d 922 (1995)). The court possessed

       clear authority to issue a protection order under these facts, regardless of the

       existence or absence of a parenting plan. As discussed above, the trial court

       applied the wrong legal standard in reviewing the definition of "domestic violence"

       and abused its discretion.

                                            CONCLUSION

              Zavala's violent threats against L.Z. are "domestic violence" under the plain

       language ofRCW 26.50.010(3), and Rodriguez properly petitioned for a protection

       order on L.Z.'s behalf based on her reasonable fear for him. Accordingly, we

       reverse the Court of Appeals. We also conclude that exposure to domestic

       violence constitutes harm under the DVP A and qualifies as domestic violence

       under chapter 26.50 RCW. Because the trial court failed to consider the harm to

       L.Z. based on an incorrect reading of .010(3), it abused its discretion.


                                                 15
For the current opinion, go to https://www.lexisnexis.com/clients/wareports/.
       Rodriguez v. Zavala, No. 93645-5




       WE CONCUR:




                                          16